DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Cymer et al. (Bioanalysis, 2017, IDS) (Cymer) in view of Stoll et al. (Analytical Chemistry, 2018, IDS) (Stoll).
Regarding claim 1-2 and 23, Cymer teaches method for assessing binding affinity of an antibody variant to the neonatal Fe receptor (FcRn), or a fragment thereof, using a liquid chromatography system (abstract), the method comprising:
a) contacting a first sample comprising antibody variants to an affinity chromatography stationary phase at an acidic pH (e.g. pH 5.3), wherein the affinity chromatography stationary phase comprises immobilized FcRn or a fragment thereof, to thereby bind the antibody variants to the stationary phase (Fig. 1, page 1307, par 1, page 1311, par 2);
b) eluting the first sample from the affinity chromatography stationary phase using a positive pH gradient, to obtain an eluted sample (Fig. 1, page 1307, par 1);
wherein antibody variants that elute ahead of a control sample are identified as having weaker binding affinity to FcRn than the control sample (Fig. 1, page 1307, par 3; page 1306, par 1).
Cymer also envisages e) analyzing the eluted sample using mass spectrometry (MS) (page 1315, par 4).
	Cymer is silent on c) contacting the eluted sample to a reverse phase chromatography stationary phase; and d) eluting the reverse phase chromatography in a mobile phase to obtain a second eluted sample.
The underlying objective technical problem can be seen as providing one more dimensional separation to the eluted sample. In the analogous art of antibody analysis, Stoll teaches c) contacting the eluted sample to a reverse phase chromatography stationary phase (Fig. 1, page 5925, par 5); d) eluting the reverse phase chromatography in a mobile phase to obtain a second eluted sample (Fig. 1, par 5); and e) analyzing the second eluted sample using mass spectrometry (MS) (page 5925, par 1). Stoll teaches that “We believe that the HILIC × RP-MS methods described here constitute a powerful addition to the rapidly developing toolkit for analysis of therapeutic antibodies based on multidimensional separations coupled with high resolution mass spectrometric detection” (5928, par 2). It would have been obvious to one of ordinary skill in the art to modify Cymer and incorporate c) contacting the eluted sample to a reverse phase chromatography stationary phase (Fig. 1, page 5925, par 5); d) eluting the reverse phase chromatography in a mobile phase to obtain a second eluted sample (Fig. 1, par 5); and e) analyzing the second eluted sample using mass spectrometry (MS) as suggested by Stoll, in order to provide multidimensional separations coupled with high resolution mass spectrometric detection.
Regarding claim 3, Cymer teaches that wherein the acidic pH is a pH of about 6.0 or less (e.g. 5.3) (page 1311, par 2).
Regarding claim 4, Cymer teaches that wherein the positive pH gradient comprises an increase in pH from about pH 6.0 (e.g. 5.3) to about pH 8.8 (e.g. 9.0) (Table 1, page 1311, par 2).
Regarding claim 5, Cymer teaches that wherein the sample is contacted to the affinity chromatography stationary phase in the presence of one or more buffer solutions (Table 1, page 1307, par 1).
Regarding claim 6, Cymer teaches that wherein the one or more buffer solutions comprise 80% of a first buffer solution comprising 20 mM MES/HCl, pH 5.5, 140 mM NaCl and 20% of a second buffer solution comprising 20 mM Tris/HCl, 140mM NaCl, pH 8.8 at pH 6.0 (page 1306, par 2).
Regarding claim 7, Cymer teaches that wherein the pH gradient is generated using one or more buffer solutions (Table 1, page 1307, par 1).
Regarding claim 8, Cymer teaches that wherein a first buffer solution comprises 20 mM MES/HCl, pH 5.5, 140 mM NaCl and a second buffer solution comprises 20mM Tris/HCl, pH 8.8, 140 mM NaCl (page 1306, par 2).
Regarding claim 9, Cymer teaches that wherein the second buffer solution is increased from 0% to 100% to create the pH gradient (Table 1). It would have been obvious to one of ordinary skill in the art to optimize the pH of the starting condition by routine experimentation.
Regarding claim 10, Cymer teaches that wherein the pH gradient is a linear gradient (Fig. 1).
Regarding claim 11, the pH gradient being a step gradient would have been an obvious alternative to one of ordinary skill in the art.
Regarding claim 12, Cymer teaches that wherein the pH gradient mimics the physiological FcRn-IgG binding and dissociation process (page 1305, par 1).
Regarding claim 13, Cymer teaches that wherein the flow rate of the affinity chromatography is about 1 mL/min (Table 1, page 1307, par 1). It would have been obvious to one of ordinary skill in the art to optimize the flow rate by routine experimentation.
Regarding claim 14, Stoll teaches that wherein the flow rate of the reverse phase chromatography is about 1 mL/min page 5925, par 0). It would have been obvious to one of ordinary skill in the art to optimize the flow rate by routine experimentation.
Regarding claim 15, Stoll teaches that wherein eluted sample is contacted to the reverse phase chromatography stationary phase in the presence of 0.1 % formic acid in water (98%) and 0.1 % formic acid in acetonitrile (2 %) (page 5925, par 0). It would have been obvious to one of ordinary skill in the art to optimize the mixing ratio of the two buffers by routine experimentation
Regarding claim 16, Stoll teaches that wherein the reverse phase chromatography uses a mobile phase comprising acetonitrile (page 5925, par 0).
Regarding claim 17, Stoll teaches that wherein the mobile phase comprises 0.1 % formic acid in acetonitrile and 0.1 % formic acid in water (page 5925, par 0).
Regarding claim 18, Stoll teaches that wherein the eluting from the reverse phase chromatography results in desalting (inherently) and/or the further separation of the antibody variants (Fig. 1, page 5925, par 4).
Regarding claim 19, Stoll teaches that wherein the antibody is of an IgG1, IgG2, or IgG4 isotype (page 1306, par 1).
Regarding claim 20, Cymer teaches that wherein the antibody can be an antibody of different IgG isotypes (page 1306, par 1). 
Stoll teaches that wherein the antibody is a bispecific antibody of an IgG4 isotype (Fig. 4).
Regarding claim 21, Stoll teaches that wherein the antibody variant contains a post-translational modification (PTM) of the antibody (abstract).
Regarding claim 22, Cymer teaches that wherein the antibody variant is selected from the group consisting of an oxidized antibody (page 1307, par 3).
Stoll teaches that wherein the antibody variant is selected from the group consisting of a glycoslyated antibody (abstract).
Regarding claim 24-25, Cymer teaches that wherein the control sample comprises a wild-type antibody or an antibody that does not contain the same variant as the variant antibody being tested (page 1307, par 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797